Title: [Diary entry: 8 July 1785]
From: Washington, George
To: 

Friday 8th. Mercury at 81 in the Morning—82 at Noon and 85 at Night. Exceedingly warm with little or no Wind day clear. Colo. Bassett & Mr. Arthr. Lee went away after Breakfast & Mr. Turner before it. Mr. Burwell and Mr. John Bassett dined at Mr. Lund Washington’s & returned in the Evening. Perceived the Guinea grass Seed to be coming up. Sowed one half the Chinese Seed given me by Mr. Porter and Doctr. Craik, in three rows in the Section next the Quarter (in my Botanical garden) beginning in that part next the garden Wall, and at the end next the Middle Walk. First Row Between the 1st. & 2d. pegs 1 Muc qua fa—betwn. the 2d. & 3d. Do., 1 Pung ton lean fa 

3 & 4th.
1 Ting lit fa.


4 & 5.
1 Iso pung fa.


5 & 6.
1 Ci chou la fa.


6 & 7.
2 In che fa.


7th. & 8th.
Cum hung fa. 4 Seeds.


8 & 9.
2 Hung co fa.


9 & 10.
5 Be yack fa.


10 & 11.
7 Hou sun fa.


11 & 12.
sung sang fa yung


12 & 13.
Pu young fa.


13–14.
Mou Tan fa.



14 & 15.
Cum Coak fa.


15 & 16.
Pung Ki Cuun.


16 & 17.
Cin yet cou.


17 & 18.
Se me fa.


18 & 19.
Pain ba fa.


19 & 20.
Ou si fa.


20 & 21.
Tu me fa.


21 & 22.
All san fa.


22 & 23.
Young san con fa.


23 & 24.
Hon Con fa.


24 & 25.
Hoak sing fa.


25 & 26.
Isit Ye Muy fa.



Second Row


1st. & 2d.
Tits swe fa.


2 & 3.
An lee pung fa.


3 & 4.
Se Lou fa.


4 & 5.
Lung ci fa.


5 & 6.
Tiahung seen fa.


6 & 7.
Lam Coax fa.


7 & 8.
Iny hung fa.


8 & 9.
Jien pien cou fa.


9 & 10.
Pung qui fa.


10 & 11.
Ling si qui.


11 & 12.
Yuck soy hung seen fa.


12 & 13.
Yuck sou cou fa.


13 & 14.
Sing si qui fa.


14 & 15.
Bea an Ceu.


15 & 16.
Brey hung fa.


16 & 17.
Si fu he Tons.


17 & 18.
No name.



Third Row


1st. & 2.
Cum seen fa.


2 & 3.
Top pu young.


3 & 4.
No name—like a 2d. bla. bead.


4 & 5.
Ditto—like but largr. than cabbage seed.


5 & 6.
Ditto—larger & redder than clover Seed.

 N.B. The above are the Chinese names which were accompanied by characters or hierogliphics. A concise description of the Seeds are annexed to their names on the Paper that enrolls them. 